            Case 1:18-cr-00053-KBJ Document 79 Filed 05/15/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
              v.                                      :        CR. NO. 18-cr-053 (KBJ)
                                                      :
MH PILLARS LTD, ET AL.                                :
                                                      :
                   Defendant.                         :

                                   JOINT STATUS REPORT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby respectfully submits this status report:

       1.      On April 10, 2020, this Court adopted Chief Judge Beryl Howell’s Standing Order

regarding Extension of Postponed Court Proceedings in Standing Order 20-9 and Limiting Court

Operations in Exigent Circumstances Created by the COVID-19 Pandemic.                   That Order

presumptively postponed all proceedings until at least June 1, 2020, in light of the ongoing

COVID-19 pandemic.

       2.      This Court further ordered that on or before May 15, 2020, the parties were to file

a joint status report that updated this Court as to any developments in this matter, that specified

what type of proceeding the Court should set following the postponement period (status

conference, plea, etc.), and that included three proposed dates, after June 1, 2020, on which the

parties would be available for a reset hearing.

       3.      The parties have come to an agreement as to a disposition of the instant matter, and

have agreed upon plea documents, which the parties will separately submit to Chambers.

       4.      As such, the parties request that the Court set a plea hearing in this matter for June

22, 23, or 24, subject to the Court resuming normal operations by that time.
            Case 1:18-cr-00053-KBJ Document 79 Filed 05/15/20 Page 2 of 3



       5.       The Defendants are willing to waive their rights to Speedy Trial through the plea

hearing date.

       WHEREFORE, the parties respectfully request that this Court set change of plea hearings

in this matter for June 22, 23, or 24, 2020, and make a finding in the interest of justice to toll the

defendants’ Speedy Trial rights until such time.


                                                       Respectfully submitted,

                                                       TIMOTHY J. SHEA
                                                       United States Attorney

                                               By:             /s/ Zia Faruqui
                                                       ZIA M. FARUQUI, D.C. Bar No. 494990
                                                       Assistant United States Attorney
                                                       555 Fourth Street, N.W., Fourth Floor
                                                       Washington, D.C. 20530
                                                       Telephone: (202) 252-7117
                                                       zia.faruqui@usdoj.gov




                                                   2
         Case 1:18-cr-00053-KBJ Document 79 Filed 05/15/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, the foregoing Status Report was served via the

CM/ECF system on all counsel of record.


                                                         /s/ Zia Faruqui
                                                   ZIA M. FARUQUI




                                               3
